Filed 12/7/21 P. v. Ireland CA1/5
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,                                    A160533
 v.
 ROD WILLIAM IRELAND,                                                     (Solano County
             Defendant and Appellant.                                     Super. Ct. No. FCR344712)


         This is an appeal from an order denying the motion to suppress
evidence filed by defendant Rod William Ireland pursuant to Penal Code
section 1538.5.1 We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         On June 19, 2019, an information was filed charging defendant with
possession of a controlled substance with a firearm (Health & Saf. Code,
§ 11370.1, subd. (a)) (count 1), possession of a firearm by a prohibited person
(Pen. Code, § 29800, subd. (a)(1)) (count 2), and possession of ammunition by
a prohibited person (Pen. Code, § 30305, subd. (a)(1)) (count 3). It was
further alleged that defendant had one prior strike conviction (Pen. Code,




         1   Unless otherwise stated, all statutory citations herein are to the Penal
Code.


                                                               1
§§ 667, subds. (b)–(j), 1170.12) and had served one prior prison term (Pen.
Code, § 667.5, subd. (b)).
      These charges stemmed from an incident in the early morning hours of
April 18, 2019, at a public pier in Solano County. Deputy Sheriff Aaron
Wilson was on duty in a patrol car in the vicinity of Grizzly Island Road,
working with a partner, Deputy Robertson, who was in a separate patrol car.
About 3:50 a.m., Deputy Wilson noticed an unoccupied car parked in the
parking lot at the Red Barn Pier. He and Deputy Robertson left their cars
and walked across the road toward the pier, which was open for fishing “all
the time.” They could see fishing poles and a dim light, but due to plywood
placed across the back of the pier the deputies could not see anyone on the
pier. When Deputy Wilson walked onto the pier, he saw a male and female
lying on a tarp at the north end. They appeared to be sleeping. Deputy
Wilson greeted the couple with “ ‘good evening’ or something like that,” and
they appeared to wake up. Deputy Wilson asked whether the male and
female had fishing licenses, and they answered no. While they were still
lying down, Deputy Wilson told them to reel in their lines. At that point, the
male, later identified as defendant, stood up without being told to do so. As
he did so, Deputy Wilson saw a handgun on the deck of the pier where
defendant had been sleeping. Deputy Wilson detained defendant in
handcuffs, and when defendant asked why, Wilson responded, “[F]or officer
safety . . . .” Defendant then made a spontaneous statement that he was not
supposed to possess the handgun because he was on probation.
      After being handcuffed, defendant identified himself and informed the
deputies that his identification was in his car, parked in the lot next to the
pier. Deputy Wilson walked defendant across the road to the backseat of his
patrol car, where the deputy learned from dispatch that defendant was on



                                        2
“active PRCS [postrelease community supervision] with search terms” and
that the car in the lot was registered in his name. Deputy Wilson advised
defendant that he was going to conduct a search of his vehicle, at which point
defendant told the deputy he would find a bag of dope. In addition to finding
a bag containing a white crystalline substance in the center console, the
deputy found a broken methamphetamine pipe. Defendant was arrested and
taken into custody.
      On June 24, 2019, defendant entered a not guilty plea and denied the
enhancements.
      On December 20, 2019, defendant moved to suppress evidence
pursuant to section 1538.5. A hearing on his motion was held January 6,
2020, with Deputy Wilson testifying. Afterward, the trial court issued a
denial.
      On January 7, 2020, defendant’s trial date, defendant entered a
no contest plea to the three counts and admitted the prior strike while
reserving the right to appeal the court’s denial of his motion to suppress.
Defendant was sentenced to four years in prison. On July 13, 2020,
defendant filed a timely notice of appeal.
                                DISCUSSION
      Defendant challenges the trial court’s denial of his motion to suppress
evidence (§ 1538.5). Defendant asserts that his warrantless detention and
subsequent arrest and search were unlawful under the Fourth Amendment of
the United States Constitution. The governing law is not in dispute.
      The right of all citizens “ ‘to be secure in their persons, houses, papers,
and effects, against unreasonable searches and seizures, shall not be
violated . . . .’ (U.S. Const., Amend. IV.) State and local law enforcement
officials are subject to the requirements of the Fourth Amendment based



                                        3
upon the operation of the due process clause of the Fourteenth Amendment to
the United States Constitution.” (People v. Banks (1993) 6 Cal.4th 926, 934.)
      “[T]he temporary detention of a person for the purpose of investigating
possible criminal activity may, because it is less intrusive than an arrest, be
based on ‘some objective manifestation’ that criminal activity is afoot and
that the person to be stopped is engaged in that activity. (United States v.
Cortez (1981) 449 U.S. 411, 417 & fn. 2 [citations]; see also In re Tony C.
(1978) 21 Cal.3d 888, 893 [citations] [in which this court articulated a two-
part test: (1) that some activity relating to crime has taken place, is
occurring, or is about to occur; and (2) that the person to be detained is
involved in that activity].)” (People v. Souza (1994) 9 Cal.4th 224, 230.) “A
detention is reasonable under the Fourth Amendment when the detaining
officer can point to specific articulable facts that, considered in light of the
totality of the circumstances, provide some objective manifestation that the
person detained may be involved in criminal activity.” (Id. at p. 231.)2
      Section 1538.5 authorizes a defendant to move to suppress evidence
obtained as a result of an unlawful search or seizure. (§ 1538.5.) On appeal
from the denial of such motion, we defer to the trial court’s findings of fact if
supported by substantial evidence. (People v. Letner and Tobin (2010) 50
Cal.4th 99, 145.) We view the relevant facts in the light most favorable to the
trial court’s ruling, resolving all conflicts in its favor. (People v. Jenkins
(2000) 22 Cal.4th 900, 969.) We independently review only the trial court’s

      2 A “ ‘reasonable suspicion’ ” to detain requires a lesser showing than
“probable cause” to arrest. Not only can “ ‘reasonable suspicion . . . be
established with information that is different in quantity or content than that
required to establish probable cause, but also . . . reasonable suspicion can
arise from information that is less reliable than that required to show
probable cause.’ ” (People v. Souza, supra, 9 Cal.4th at pp. 230–231, quoting
Alabama v. White (1990) 496 U.S. 325, 330.)


                                         4
application of the law to these facts. (Ibid.) If correct on any relevant theory,
the trial court’s ruling stands. (People v. Letner and Tobin, supra, at p. 145.)
      Here, defendant argues the totality of relevant circumstances precludes
a finding of reasonable suspicion by law enforcement that, at the time he was
detained, he was involved in criminal activity. As such, defendant concludes
his detention ran afoul of the constitutional prohibition against unreasonable
search and seizure of a person, requiring suppression of the subsequently
obtained evidence and withdrawal of his no contest plea. (See U.S. Const.,
4th & 14th Amends.; Cal. Const., art. 1, § 13.) The following record is
relevant.
      At the hearing on defendant’s motion to suppress, Deputy Wilson
described the pier at the crime scene as T-shaped. “You walk out on the
walkway and it basically Ts off, and you have an area where you can fish on
either side of the pier.” The top of the T was about six or seven feet wide and
no more than 20 feet long, and the stem or walkway was about six feet wide
but only 12 to 15 feet long. Deputy Robertson was behind Deputy Wilson on
this “narrow” walkway as they walked to the top of the T, where they could
see behind some plywood where defendant and his companion were sleeping.
      It was quite dark, with no street or other lights except for the one
defendant and his companion had lit. The pier was in a remote area
surrounded by marshland with no houses or buildings nearby. The deputies
shined their flashlights toward the couple. Deputy Wilson testified that he
“may have shined [his] light on them.” As Deputy Wilson spoke to the couple,
first greeting them then asking whether they had fishing licenses and telling
them to reel in their lines, he was probably less than four or five feet away.
Deputy Wilson acknowledged in testimony, “[T]here’s not a lot of room there.”




                                        5
      The encounter between the deputies and the couple, from the time
Deputy Wilson greeted them to the time he saw the handgun on the pier
where defendant had been lying, lasted “[m]aybe a minute.” Although
Deputy Wilson did not instruct the couple to stand, “[a]s soon as I contacted
[defendant], they stood up. Well, [defendant] stood up and his companion
rolled off to the side and stood up.” It was at that point that Deputy Wilson
saw the handgun and detained defendant in handcuffs for “officer safety.”
      Following the hearing, the trial court denied defendant’s motion,
reasoning: “I feel like the officers were investigating the car that was empty.
They walk up to the pier and, upon seeing Mr. Ireland and his companion, it
was still at that point a consensual encounter. Even the light shining is a
consensual encounter. It’s dark out. They have a flashlight out there. I
believe this is still a consensual encounter at that point. The officer is well
within his purview as a sheriff’s officer to ask the individuals whether or not
they have a fishing license.
      “Upon being told they don’t have fishing licenses, they’re breaking the
Fish and Game law. At that point the officer told them to reel in the fishing
poles. So it’s at that point that he stood up and in plain view saw the
firearm. So at that point he could then place them under arrest or detain
him to further investigate the firearm.
      “So based on that I’m going to deny the motion to suppress. I’m also
going to make a finding that the search of the vehicle was a lawful search of
the vehicle based on the fact that Mr. Ireland was on a lawful search and
seizure clause.”
      Based on our review of the record, we agree with the trial court that the
initial contact between Deputy Wilson and defendant was consensual,
requiring no objective justification. (See Florida v. Bostick (1991) 501 U.S.



                                        6
429, 434 [“a seizure does not occur simply because a police officer approaches
an individual and asks a few questions”]; Terry v. Ohio (1968) 392 U.S. 1, 19,
fn. 16 [“Only when the officer, by means of physical force or show of
authority, has in some way restrained the liberty of a citizen may we
conclude that a ‘seizure’ has occurred”].) At the inception of their encounter,
the deputies merely greeted defendant in a nonaggressive manner; asked the
basic question whether he was licensed to fish; and learning he was not,
advised him to pull in his line. The deputies did not command defendant to
stand; however, defendant stood up. At that point, the deputies saw a
firearm where defendant had just been lying, providing them with “specific
articulable facts” demonstrating “some objective manifestation” that
defendant was involved in criminal activity, such that their decision to
handcuff him did not run afoul of the constitutional prohibition against
unreasonable search and seizure. (See People v. Souza, supra, 9 Cal.4th at p.
231; U.S. Const., 4th & 14th Amends.; Cal. Const., art. 1, § 13.)
      Defendant relies on the facts that the deputies approached him at
3:50 a.m. on a narrow pier, blocking his exit, and shined a flashlight on him
while he and his companion slept to insist he was unlawfully detained before
Deputy Wilson saw his gun. According to defendant, he was detained at the
point that Deputy Wilson asked whether he had a fishing license. (See People
v. Linn (2015) 241 Cal.App.4th 46, 58 [“Questions by an officer of a
sufficiently accusatory nature may ‘be cause to view an encounter as a
nonconsensual detention’ ” (italics added)].)
      Even assuming for the sake of argument defendant is correct that he
was detained before Deputy Wilson saw his gun, we would nonetheless find
no Fourth Amendment violation on this record. First, the deputies’ use of
flashlights and positioning on the narrow pier were more a matter of



                                       7
necessity than a display of authority. As Deputy Wilson testified, the pier
was in a remote area unilluminated by light aside from the flashlights and
defendant’s dim light.3 Further, defendant and his companion were not
visible to the deputies until they walked down the pier’s walkway toward the
fishing poles and dim light and were able to look beyond the plywood area
across the back of the pier. While the pier was quite narrow, the deputies at
no point activated a siren, drew or displayed a weapon, or employed an
aggressive tone or manner that would have suggested to defendant that he
was not free to leave the encounter. (See People v. Kidd (2019) 36
Cal.App.5th 12, 21 [“Without more, a law enforcement officer shining a
spotlight on a person does not constitute a detention”]; In re Manuel G. (1997)
16 Cal.4th 805, 823 (Manuel G.) [“there is no evidence in the record
suggesting that Sims, by words, gestures, or other coercive conduct,
restrained the minor in any manner before the minor threatened to kill [the
officer]”].) As the California Supreme Court reminds us, “even if the
testimony upon which the minor relies might support a finding that the
encounter was a detention, we must view the evidence in the light most
favorable to the judgment below. [Citation.] If the circumstances reasonably
justify the juvenile court’s finding, we cannot reverse merely because the
circumstances also might support a contrary finding.” (Manuel G., supra, at
p. 823.)
      Second, it is quite reasonable, and by no means coercive or aggressive,
for a law enforcement officer to ask a person found with fishing lines on a
public pier whether he or she is licensed to fish. (See Fish & G. Code, § 7145,
subd. (a) [“Except as otherwise provided . . . , every person 16 years of age or


      3    Deputy Wilson recalled, “[T]here may be one dim light in the dirt
lot . . . .”


                                        8
older who takes any fish, reptile, or amphibian for any purpose other than
profit shall first obtain a valid license for that purpose and shall have that
license on his or her person or in his or her immediate possession”].) And
once the couple acknowledged not having a license, Deputy Wilson was
entitled as an officer of the law to detain them and command that they reel in
their fishing lines. (People v. Brown (2015) 61 Cal.4th 968, 981 [“ ‘[W]here a
reasonable suspicion of criminal activity exists, “the public rightfully expects
a police officer to inquire into such circumstances ‘in the proper exercise of
the officer’s duties’ ” ’ ”].)
       Accordingly, our independent review leads us to conclude that the trial
court’s denial of defendant’s motion to suppress evidence was correct, and we
affirm. (See Manuel G., supra, 16 Cal.4th at p. 825; see also People v.
Jenkins, supra, 22 Cal.4th at p. 969 [if correct on any relevant theory, the
trial court’s ruling stands].)
                                        DISPOSITION
       The order denying defendant’s motion to suppress evidence is affirmed.

                                                      _________________________
                                                      Jackson, P. J.


WE CONCUR:


_________________________
Needham, J.


_________________________
Burns, J.


A160533/People v. Rod William Ireland



                                             9